AO 72A
(Rev. 8/82)

 

Case 5:19-cv-00112-LGW-BWC  Document13 Filed 01/21/21 Page 1of1

In the Gnited States District Court
For the Southern District of Georgia

Waycross Division
ALEXIS ZALDIVAR, *
*
Plaintiff, * CIVIL ACTION NO.; 5:19-cv-112
3K
Vv. *
*
D. RAY JAMES CORRECTIONAL *
FACILITY; DOUGLAS KLOMBACHER; *
and JOHN DOE, *
Bs
Defendants.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Plaintiff did not file Objections
to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge's Report
and Recommendation as the opinion of the Court. The Court
DISMISSES Plaintiff's Complaint, DIRECTS the Clerk of Court to
CLOSE this case and enter the appropriate judgment of dismissal,

and DENIES Plaintiff in forma pauperis s on appeal.

  
 

SO ORDERED, this ao) , #2021,

HO LISA G@DBEY WOOD, JUDGE
UNINED STATES DISTRICT COURT
SOUT DISTRICT OF GEORGIA

 

 
